     Case 1:18-cr-00333-JGK Document 148 Filed 11/20/19 Page 1 of 4


                                                   USDC SDNY
UNITED STATES DISTRICT COURT                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                      ELECTRONICALLY FILED
                                                   DOC#
UNITED STATES OF AMERICA                           DATE FI LED: __   .J.E3Ji·~lt~.
              - ~gainst -                        18 Cr. 333 (JGK}

AKSHAY AIYER,                                    ORDER

                        Defendant.

JOHN G. KOELTL, District Judge:

     The parties should review the attached proposed revision to

page 33 and following of the current draft of the jury

instructions and be ready to discuss at the conference at 9:00

AM on November 20, 2019.

SO ORDERED.

Dated:    New York, New York
          November 19, 2019

                                       United States District Judge
      Case 1:18-cr-00333-JGK Document 148 Filed 11/20/19 Page 2 of 4


is so even if you find that some conspiracy other than the one

charged in the indictment existed; and even though any other

conspiracy you may find existed had a purpose and/or membership

similar to the conspiracy charged in the indictment.

          In this case, the alleged conspiracy was a conspiracy

from about as early as October 2010 and continuing until at

least July 2013 to suppress and eliminate competition by fixing

prices of, and rigging bids and offers for, CEEMEA currencies

traded in the United States and elsewhere, through trading on

the foreign currency exchange market ("PX market."). As a

reminder, CEEMEA is a shorthand for Central and Eastern

European, Middle Eastern, and African emerging markets.

Therefore, if you find that this conspiracy did not exist, you

cannot find the defendant guilty.

          In this case, the defendant contends that the

Government's proof fails to show the existence of only one

overall conspiracy.

          Whether there existed a single unlawful agreement, or

many such agreements, or indeed, no agreement at all, is a

question of fact for you, the jury, to determine in accordance

with my instructions.

          When two or more people join together to further one

common unlawful design or purpose, a single conspiracy exists.
      Case 1:18-cr-00333-JGK Document 148 Filed 11/20/19 Page 3 of 4


By way of contrast, multiple conspiracies exist when there are

separate unlawful agreements to achieve distinct purposes.

          You may find that there was a single conspiracy

despite the fact that there were changes in either personnel, or

activities, or both, so long as you find that some of the co-

conspirators continued to act for the entire duration of the

conspiracy for the purpose charged in the Indictment. The fact

that the members of a conspiracy are not always identical does

not necessarily imply that separate conspiracies exist.

Likewise, a single conspiracy is not transposed into a multiple

one simply by lapse of time.

          On the other hand, if you find that the conspiracy

charged in the Indictment did not exist, you cannot find the

defendant guilty of the single conspiracy charged in the

Indictment. This- is so even if you find that some conspiracy

other than the one charged in this Indictment existed, even

though the purposes of both conspiracies may have been the same

and even though there may have been some overlap in membership.

          Similarly, if you find that the defendant was a member

of another conspiracy, and not the one charged in the

Indictment, then you must acquit the defendant of the conspiracy

charge.

          Therefore, what you must do is determine whether the

conspiracy charged in the Indictment existed. If it did, you
     Case 1:18-cr-00333-JGK Document 148 Filed 11/20/19 Page 4 of 4


must then determine the nature of the conspiracy and who were

its members.
